Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in this Registration Statement on Form S-1 of Crowdgather, Inc. for the registration of 15,906,426 shares of its common stock and to the incorporation therein of our report dated June 15, 2010, with respect to the financial statements of Crowdgather, Inc., and to the reference to our firm under the caption “Experts” in the Prospectus. Q Accountancy Corporation /s/ Q Accountancy Corporation Laguna Hills, California March 30, 2011 1
